The Honorable Gary M. Arnold Prosecuting Attorney P.O. Box 1890 Benton, AR  72015
Dear Mr. Arnold:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act ("FOIA"), which is codified at A.C.A. 25-19-101 et seq.  Specifically, you wish to know whether the reports of disciplinary actions taken against students are available for public inspection and copying under the FOIA.
It is my opinion that these reports are not subject to disclosure.
The Arkansas FOIA does not specifically address the issue raised herein. Reference must, however, be made to applicable federal law in this instance.
Commonly referred to as the "Buckley Amendment", the federal Family Educational and Privacy Rights Act, codified at 20 U.S.C. § 1232g, exempts from public inspection "education records".  Such records are defined as "records, filed, documents and other materials which . . . contain information directly related to a student".
Clearly, a record which contains a student's name and which details disciplinary action taken against the student would fall within the definition of an "education record".  This federal legislation will, in my opinion, be controlling with regard to such records, precluding their release.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.